DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response filed on October 27, 2021. Claims 1 and 12 were amended. Claims 1, 3-4, 7, 11, 12, and 14 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s amendments and arguments regarding abstract idea based 101 rejection have been fully considered but are not persuasive.
The Applicant argues (pp. 6-7) that the limitations integrate the abstract idea into a practical application because the additional elements are directed to parsing signal information. The Examiner disagrees. The limitations merely use a computer as a tool to perform an abstract idea by “[r]equiring the use of software to tailor information and provide it to the user on a generic computer” (see MPEP 2106.05(f)(2)(v)). And, as such, the additional elements fail to integrate the abstract idea of mobile payment processing in to a practical application.
The Applicant also argues (pp. 7-8) that the claimed user interface elements render the additional elements significantly more than the abstract idea. As previously 
As such, the 101 rejection is maintained.

103: The Applicant’s amendments and arguments regarding abstract idea based 101 rejection have been fully considered but are not persuasive.
The Applicant essentially argues that the amended independent claims 1 and 12 overcome the cited references. Due to the substantive amendments Applicant’s arguments are moot due to the necessity for an updated search.
As such, due to the amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1, 3-4, 7, 11, 12, and 14.

Claim Interpretation – Optional Language
Claim 12 recites the limitation: “output a popup via the display when the first security element and the second security element collide …”, and “configure a user interface when the first security element is selected via the output popup”.

Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7, 11, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1, 3-4, 7, and 11 are directed to an electronic device, claims 12 and 14 are directed to a method.

Claims 1 and 12 are directed to the abstract idea of mobile payment processing which is grouped under commercial or legal interactions subgrouping of organizing human activity in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 12 recite “parse payment information included in a first signal …”, “identify whether the parsed payment information includes an application 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a display”, “a storage unit”, “security elements”, “a short-range communication interface”, “a processor”, “the electronic device”, and “a user interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. (See MPEP 2106.5 (f), (h)). Furthermore, the additional elements of “outputting a popup when the first security element and the second security element collide”, and “configuring a user interface when the first security element is selected via the output popup” merely add insignificant extra‐solution activity to the judicial exception. (See MPEP 2106.05(g)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of mobile payment processing and merely add insignificant extra-solution activity to the judicial 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of mobile payment processing using computer technology (e.g.: a processor, see specification as filed ¶ [0037], [0039]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity to the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), (g) & (h)).

Hence, claims 1 and 12 are not patent eligible.

As per dependent claims 4, 7, and 14, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1 and 12 and due the their dependency on the rejected parent claims, claims 4, 7, and 14 are similarly not patent eligible.

As per dependent claims 3 and 11, the dependent claims recite the additional elements of “a universal integrated circuit card (UICC)”, “an embedded security element (eSE)”, “a host card emulation (HCE)”, “a subscriber identification module (SIM) card”, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130102246 A1 (Gagne) in view of US 20150112860 A1 (Wang) in view of US 20160140537 A1 (Salcedo) in further view of US 20160026993 A1 (Kang).

As per claims 1 and 12, Gagne teaches, 
a display (FIG. 5, item 38, ¶ [0033]),
a storage unit (FIG. 1, item 35, ¶ [0019]) configured to store a plurality of security elements (¶ [0019]),
a short-range communication interface (FIG. 1, item 33, ¶ [0018]),
a processor (FIG. 1, item 34, ¶ [0018]), wherein the processor is configured to perform (¶ [0018]),
determine the payment scheme of the electronic device as a second scheme distinct to the first scheme (FIG. 3, item 38, ¶ [0029]),
identify whether the first security element corresponding to a protocol included in the parsed payment information collides with a previously stored second security element which is associated with the second scheme, on the basis of the second scheme (¶ [0024], [0026], [0029]-[0032]),
output a popup via the display when the first security element and the second security element collide, wherein the popup comprises information for enabling one of the first security element and the second security element to be selected (FIG. 5, item 38, ¶ [0033], [0026]),
wherein the user interface is configured to include the at least one previously stored security element which is associated with the first scheme and the first security element corresponding to the protocol which is associated with the second scheme (FIG. 5, item 38, ¶ [0033]).
wherein the first scheme is a scheme using the application identifier, and the second scheme is a scheme not using the application identifier (¶ [0024] “the NFC applets 37 may have different identifications (IDs) associated”).

Gagne does not explicitly teach, however, Wang teaches,
parse payment information included in a first signal, based on reception of the first signal through the communication interface (¶ [0058]),
based on the parsed payment information including the application identifier (¶ [0077]-[0078], [0090]),
determine a payment scheme of the electronic device as a first scheme (¶ [0087),
process the payment information using a security element corresponding to the application identifier among at least one previously stored security element which is associated with the first scheme, on the basis of the first scheme (¶ [0087]-[0090]),
based on the parsed payment information not including the application identifier (¶ [0068], [0072]),
It would have been obvious before the effective file date to have employed the application identifier analysis mechanism of Wang in Gagne. The motivation would be to improve security element management associated with payment transaction by successfully clearing a payment transaction through payment scheme(s) based on scenarios that identify application identifier.

Gagne does not explicitly teach, however, Salcedo teaches, 

configure a user interface when the first security element is selected via the output popup (¶ [0059]),
configure a routing table including the first security element (¶ [0057]) and a corresponding protocol which is associated with the second scheme ( ¶ [0043], [0057], [0070]).
It would have been obvious before the effective file date to capture user input regarding security element selection and record the user’s preference associated with the selection of Salcedo in Gagne. The motivation would be to improve security element management associated with payment transaction by providing a mechanism for the user to customize security element selection in relation to payment transactions.

Gagne does not explicitly teach, however, Kang teaches,
identify whether the parsed payment information includes an application identifier (¶ [0039], [0046]),
wherein the routing table is configured to include at least one application identifier and the least one previously stored security element which is associated with the first scheme (FIG. 1, item 112, ¶ [0010], [0038]-[0040]).
It would have been obvious before the effective file date to route a transaction based on security element mapped to application identifier of Kang in Gagne. The motivation would be to improve security element management associated with payment transaction by providing a mechanism for the user to customize security element selection in relation to payment transactions.
As per claim 3, combination of Gagne, Wang, Salcedo, and Kang teach all the limitations of claim 1. Gagne also teaches, 
wherein the first security element and the second security element (¶ [0026]),

Gagne does not explicitly teach, however, Salcedo teaches,
correspond to one of a universal integrated circuit card (UICC), an embedded security element (eSE), and a host card emulation (HCE) (¶ [0037]).
It would have been obvious before the effective file date to capture user input regarding security element selection and record the user’s preference associated with the selection of Salcedo in Gagne. The motivation would be to improve security element management associated with payment transaction by providing a mechanism for the user to customize security element selection in relation to payment transactions.

As per claims 4 and 14, combination of Gagne, Wang, Salcedo, and Kang teach all the limitations of claim 1. Gagne also teaches, 
wherein at least one of a protocol type, information associated with a security element, and a type of a security element which is currently set in the electronic device is determined from the parsed payment information (¶ [0024]).

As per claim 11, combination of Gagne, Wang, Salcedo, and Kang teach all the limitations of claim 1. Gagne does not explicitly teach, however, Salcedo teaches, 

It would have been obvious before the effective file date to capture user input regarding security element selection and record the user’s preference associated with the selection of Salcedo in Gagne. The motivation would be to improve security element management associated with payment transaction by providing a mechanism for the user to customize security element selection in relation to payment transactions.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Wang in view of Salcedo in view of Kang in further view of US 20110072425 A1 (Lemmonier).

As per claim 7, combination of Gagne, Wang, Salcedo, and Kang teach all the limitations of claim 1. Gagne also teaches, 
wherein the processor configures the user interface by (FIG. 5, item 38, ¶ [0033]).

Gagne does not explicitly teach, however, Lemmonier teaches, 
including an image of each security element (¶ [0023]).
It would have been obvious before the effective file date to have employed a picture of the secure element of Lemmonier in Gagne. The motivation would be to improve security element management associated with payment transaction by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692